453 F.2d 1375
UNITED STATES of America, Plaintiff-Appellee,v.Alan KLAES, Defendant-Appellant.
No. 71-2765 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 4, 1972.Rehearing Denied Feb. 28, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Klaes' sole contention is that only hearsay evidence was presented to the grand jury, and therefore the indictment should have been dismissed.  This contention is without merit.  See Costello v. United States, 350 U.S. 359, 76 S. Ct. 406, 100 L. Ed. 397 (1956); United States v. Gower, 447 F.2d 187 (5th Cir. 1971).  The judgment is


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)